Citation Nr: 1410090	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left toe disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1979 to January 1985.    

These matters are before the Board of Veterans' Appeals (Board) on appeal of  February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the Veteran's favor, a right shoulder disability was incurred in service.

2.  Service treatment records do not demonstrate a left toe injury or disease and the competent medical evidence does not demonstrate a relationship between the Veteran's claimed left toe disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a left toe disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   The Board is granting the Veteran's claim for service connection for a right shoulder disability. Accordingly, any error committed with respect to either the duty to notify or the duty to assist in relation to that claim was harmless and will not be further discussed.  

Regarding the Veteran's claim for a left toe disability, an October 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2010 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The evidence of record demonstrates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  Such records, however, need not be obtained because the Veteran was found to be disabled due to an eye disorder, which is unrelated to the matters currently on appeal.  When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records pertain to the disability for which the veteran seeks benefits, relevance is not established.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed left toe disability.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).   This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Service Connection for a Right Shoulder Disorder

Service treatment records demonstrate that in January 1983 the Veteran separated his right shoulder following an injury while playing football.  The Veteran reported pain and limitation of motion following his injury.  The Veteran opted out of a separation examination.  

The first available post-service records are dated in May 2003.  May 2003 private treatment notes reveal that the Veteran injured his right shoulder on May 5, 2003 at work.  It was noted that the Veteran had a history of right shoulder dislocation at age 23 with no sequalae (residuals).  A June 2003 treatment note reported an old injury to the shoulder with "residual longstanding right shoulder separation which was asymptomatic in recent years until [the Veteran] re-injured his shoulder."  An August 2003 operative report noted that the Veteran had an old injury in the military, x-rays were reported to demonstrate old acrocmioclavicular arthritis and a joint healed clavicle fracture with displacement.  

The Veteran was afforded a VA examination December 2009.  During his examination, the Veteran reported that he injured his shoulder in service and that, after service he did relatively well until he injured his right shoulder at work.  The Veteran described intermittent pain in the right shoulder, a diagnosis of postoperative acromioplasty and tendonesis of the right biceps tendon was provided.  

The examiner explained that he could not tell from the records whether the Veteran had a fracture of the clavicle in addition to acromioclavicular dislocation.  It was noted that in-service x-rays made no mention of a fracture and that it was impossible to tell whether the Veteran had an actual fracture in addition to a dislocation of the acroclavicular joint.  The examiner explained that, in any event, the Veteran had two separate injuries to the right shoulder and that the examiner felt that the Veteran had a moderate degree of disability in the right shoulder, half of which he "arbitrarily" attributed to the Veteran's service and half to a post-service injury, he stated that he could not support this finding.  When asked for clarification, in February 2010, the VA examiner stated that he could not resolve the issue without resorting to speculation.

The Veteran has been diagnosed as suffering from right shoulder tendonesis.  The current disability criterion is met.  Moreover, a right shoulder injury is clearly demonstrated by the Veteran's service treatment records.

Service connection thus turns on the issue of nexus, that is whether there is a relationship between the Veteran's current disability and his in-service right shoulder injury.

The evidence of record is unclear as to whether the Veteran suffered from continuous right shoulder symptoms, and the competent medical evidence addressing the issue of nexus consists of the VA examiner's findings, with the examiner "arbitrarily" attributing some of the Veteran's symptoms to his service and some symptoms to his post-service injury.

When a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the examiner has concluded that he is unable to determine whether the Veteran's symptoms are secondary to service, to a post-service injury, or to a combination thereof, thus, as the Veteran's symptoms are not discernable from one another, service connection based on the in-service right shoulder injury must be granted.  Id.

Resolving the benefit of the doubt in the Veteran's favor, service connection for a right shoulder disorder is granted.




Service Connection for a Left Toe Disorder

The Veteran asserts that he has a left toe disability secondary to an in-service left great toe fracture sustained during service.  In his March 2010 notice of disagreement the Veteran explained that his left toe fracture was documented in his service treatment records and demonstrated that he was given special shoes which exposed his toe so that his nail could grow.  He explained in his August 2010 substantive appeal that he fractured his left toe in a physical fitness training session during service.

The Veteran's service treatment records are silent as to any injury to or treatment for a left toe disability.  The reports show an injury to the ankle and a rash of the leg and groin area.  No reference to a left toe disability is made.

The Veteran's post service treatment records include a single record of a left toe disability, in January 2010, which notes a mycotic (infected by fungus) nail on the left great toe.  

In order to establish service connection, there must be evidence of an in-service injury or disease, a present disorder and a nexus between the two.  

The Veteran is competent to testify that he hurt his left toe in service, however, he is not shown to demonstrate the medical expertise to diagnose himself with a fractured toe.  Moreover, the Veteran claims that he has a left toenail disability due to a claimed in-service injury.  The medical evidence demonstrates that the Veteran has a mycotic nail on the left great toe, however there is no probative and persuasive evidence which relates the Veteran's present left toe mycotic nail, or any other left toe disability, to the Veteran's claimed in-service injury.  Given the medical complexity of etiologically diagnosing the presence of a left toe fracture and relating its residuals to service, the Board finds that the Veteran's statements in this regard are of no probative value.  Additionally, the objective evidence of record does not support the Veteran's assertions.  Rather, the service treatment records show normal findings of the feet, and that the Veteran sustained an ankle injury and received treatment for rashes of the leg and groin area.  A foot infection or injury in service and continuing since service has not been demonstrated.  

The preponderance of the evidence is against the claim for service connection and there is no doubt to be resolved.  Service connection for a left toe disability is not warranted.


ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a left toe disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


